Citation Nr: 0524786	
Decision Date: 09/13/05    Archive Date: 09/21/05

DOCKET NO.  03-11 770A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a disability due to 
loss of consciousness. 

2.  Entitlement to service connection for a gastrointestinal 
disability.  

3.  Entitlement to service connection for diabetes mellitus. 

4.  Entitlement to service connection for hypertension and 
heart disease.  

5.  Entitlement to service connection for arthritis. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant, her spouse, and her daughter. 


ATTORNEY FOR THE BOARD

C. L. Krasinski, Counsel 


INTRODUCTION

The veteran served on active duty from March 1956 to August 
1957.    

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an April 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California, which denied entitlement to service 
connection for loss of consciousness, a gastrointestinal 
disability, diabetes mellitus, hypertension and heart 
disease, and arthritis.  

The RO received a notice of disagreement with the April 2000 
rating decision in May 2000.  The statement of the case was 
issued in July 2000.  In December 2000, the veteran submitted 
additional evidence in support of her claims.  The veteran's 
substantive appeal was received in May 2003.  Ordinarily, a 
substantive appeal must be filed within 60 days of the 
issuance of a statement of the case, or within the remainder 
of the one year period from issuance of the decision being 
appealed.  38 U.S.C.A. § 7105(c)(3) (West 2002); 38 C.F.R. 
§ 20.303 (2004). 

The Board can, however, waive the timely filing of a 
substantive appeal.  Roy v. Brown, 5 Vet. App. 554 (1993); 
Rowell v. Principi, 4 Vet. App. 9 (1993).  The Board may 
waive the timely filing of a substantive appeal, even if the 
veteran has not submitted a request for extension of the time 
period in which to file the substantive appeal.  Beyrle v. 
Brown, 9 Vet. App. 24, 28 (1996).

The Board effectively waives the timely filing of a 
substantive appeal when it takes actions that lead the 
veteran to believe that an appeal had been perfected.  
See Archbold v. Brown, 9 Vet. App. 124 (1996).  Unless the RO 
closes the appeal pursuant to 38 U.S.C.A. § 7105(d)(3) and 
38 C.F.R. § 19.32 (2004), for failure to file a timely 
substantive appeal, the Board is not automatically deprived 
of jurisdiction.  Gonzales-Morales v. Principi, 16 Vet. App. 
556 (2003) (per curiam). 

The record shows that the RO did not close the appeal 
pursuant to 38 U.S.C.A. § 7105(d)(3) and 38 C.F.R. § 19.32, 
for failure to file a timely substantive appeal.  Instead, in 
February 2003, the RO issued a supplemental statement of the 
case.  In July 2003, after the May 2003 substantive appeal 
was received, the RO sent a duty to assist letter to the 
veteran.  In July 2004, the veteran was afforded a hearing 
before the Board at the RO.  In accordance with the Court's 
holdings in Archbold, and Beyrle, the Board waives the filing 
of a timely substantive appeal in this case, because the 
Board took action, which led the veteran to believe that she 
had timely perfected her appeal.

As noted above, in July 2004, the veteran was afforded a 
hearing before the undersigned Veterans Law Judge at the RO.  
The veteran's spouse and daughter testified on her behalf.  A 
transcript of that hearing has been associated with the 
veteran's VA claims folder.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A. §§ 5100, 5102, 5103, 5106, 5103A, 5107, 5126 
(West 2002), specifically provides that in the case of a 
claim for disability compensation, the duty to assist 
includes obtaining the claimant's service medical records 
and, if the claimant has furnished the Secretary information 
sufficient to locate such records, other relevant records 
pertaining to the claimant's active military, naval, or air 
service that are held or maintained by a governmental entity.  
VA's duty to assist also includes obtaining any other 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes the 
Secretary to obtain.  38 U.S.C.A. § 5103A(c) (West 2002).  

In the present case, in June 1999 and September 1999, the RO 
contacted the National Personnel Records Center (NPRC) and 
requested a search for the veteran's service medical records.  
In January 2000, the NPRC indicated that no service medical 
records were available and that it was a fire-related case.  
However, the record shows that the NPRC used an incorrect 
spelling of the veteran's last name when conducting the 
search.  The Board finds that another search of the veteran's 
service medical records should be performed using the 
veteran's name as listed on the title page of this decision.    

In several statements of record, the veteran reported that 
she had received medical treatment for the claimed 
disabilities at various Air Force base medical facilities as 
a military dependent.  The evidence of record shows that the 
veteran's spouse served in the Air Force from March 1950 to 
August 1974.  The veteran and her spouse were married in 
1957.  The veteran's spouse testified that he continued to 
use the military Tri-Care health care system from 1974 to 
1988 after he separated from service.  The Air Force bases 
(AFB) where the veteran received medical treatment include 
Forbes AFB, Kansas; Clark AFB, Philippines; Itazuke, Japan 
AFB; Maxwell AFB; Lackland AFB, Texas; Keesler AFB, 
Mississippi; Mill Valley AFB, California; McCord AFB, 
Washington; and McClellen/Mather AFB (records before 1988).  
The Board finds that the RO or AMC should contact the NPRC 
and request a search for the veteran's dependent military 
records, including Tri-Care treatment records, for medical 
treatment at the AFB's listed above for the time period of 
1957 to 1988.    

Accordingly, this case is remanded for the following action: 

1.  The RO or AMC should contact the NPRC 
and request another search for the 
veteran's service medical records under 
the veteran's name as listed on the title 
page of this decision.   

2.  The RO or AMC should contact the NPRC 
and request a search for the veteran's 
military dependent records, to include 
Tri-Care treatment records, for the time 
period from 1957 to 1988, for treatment 
at the following AFB's: Forbes AFB, 
Kansas; Clark AFB, Philippines; Itazuke, 
Japan AFB; Maxwell AFB; Lackland AFB, 
Texas; Keesler AFB, Mississippi; Mill 
Valley AFB, California; McCord AFB, 
Washington; and McClellen/Mather AFB 
(records before 1988).  After the veteran 
provides any necessary authorizations, 
the RO or AMC should provide the NPRC 
with the veteran's spouse's name, service 
number, and social security number so 
that the search for dependent military 
records can be conducted.    

3.  Then the RO or AMC should 
readjudicate the issues of entitlement to 
service connection for loss of 
consciousness, gastrointestinal 
disability, diabetes mellitus, 
hypertension and heart disease, and 
arthritis.  If all the desired benefits 
are not granted, an appropriate 
supplemental statement of the case should 
be furnished to the veteran and her 
representative.  The case should then be 
returned to the Board if otherwise in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	STEVEN L. KELLER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




